Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marie Therese Assa’ad-Faltas, M.D., M.P.H., appeals the district court’s order denying her Fed.R.Civ.P. 60(b) motion asking that the district court reverse its denial of her motion to intervene in the district court action. Assa’ad-Faltas has also moved for in forma pauperis status. We have reviewed the record and find that Assa’ad-Faltas’s motion failed to establish any of the grounds necessary for Rule 60(b) relief. Accordingly, although we grant Assa’ad-Faltas’s application for in forma pauperis status, we affirm the district court’s order. See Assa’ad-Faltas v. Haley, No. 2:11-cv-02958-RMG (D.S.C. June 27, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.